  Case 18-00336         Doc 23     Filed 12/11/18 Entered 12/11/18 07:44:05              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-00336
         SONYA M BROWN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/05/2018.

         2) The plan was confirmed on 02/26/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/05/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-00336        Doc 23       Filed 12/11/18 Entered 12/11/18 07:44:05                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $525.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $525.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $499.80
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $25.20
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $525.00

Attorney fees paid and disclosed by debtor:                   $28.24


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                Class    Scheduled      Asserted       Allowed        Paid         Paid
AAA REAL ESTATE                  Unsecured      7,709.46            NA            NA            0.00       0.00
BANK OF AMERICA                  Unsecured         749.00           NA            NA            0.00       0.00
Choice Recovery                  Unsecured          40.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,800.00       1,928.98      1,928.98           0.00       0.00
COMCAST                          Unsecured         300.00           NA            NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         400.00        740.86        740.86           0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         255.00           NA            NA            0.00       0.00
CREDIT ONE BANK                  Unsecured           0.00           NA            NA            0.00       0.00
Fed Loan Serv                    Unsecured      9,042.00            NA            NA            0.00       0.00
Fed Loan Serv                    Unsecured      8,462.00            NA            NA            0.00       0.00
Fed Loan Serv                    Unsecured      7,991.00            NA            NA            0.00       0.00
Fed Loan Serv                    Unsecured      7,117.00            NA            NA            0.00       0.00
Fed Loan Serv                    Unsecured      4,983.00            NA            NA            0.00       0.00
Fed Loan Serv                    Unsecured      4,437.00            NA            NA            0.00       0.00
Fed Loan Serv                    Unsecured      3,914.00            NA            NA            0.00       0.00
Fed Loan Serv                    Unsecured      3,448.00            NA            NA            0.00       0.00
Fed Loan Serv                    Unsecured      1,636.00            NA            NA            0.00       0.00
Fed Loan Serv                    Unsecured      1,282.00            NA            NA            0.00       0.00
Fed Loan Serv                    Unsecured         362.00           NA            NA            0.00       0.00
MERCHANT & MEDICAL               Unsecured         218.00           NA            NA            0.00       0.00
MERCHANT & MEDICAL               Unsecured         100.00           NA            NA            0.00       0.00
MIDLAND FUNDING                  Unsecured      1,002.00       1,001.71      1,001.71           0.00       0.00
MIDLAND FUNDING                  Unsecured         559.00        559.87        559.87           0.00       0.00
PAYDAY LOAN STORE                Unsecured         300.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         600.00        999.97        999.97           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         482.00        531.19        531.19           0.00       0.00
RICCORDINO REALTY                Unsecured      6,522.00            NA            NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured      7,628.00       7,626.84      7,626.84           0.00       0.00
SPRINT NEXTEL                    Unsecured         400.00        600.84        600.84           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      3,500.00       1,847.20      1,847.20           0.00       0.00
SYNCHRONY BANK                   Unsecured            NA         712.14        712.14           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-00336        Doc 23     Filed 12/11/18 Entered 12/11/18 07:44:05                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
T-MOBILE/T-MOBILE USA INC      Unsecured         845.00        775.51        775.51           0.00        0.00
US BANK NA                     Unsecured         300.00           NA            NA            0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured     21,918.00     75,978.08     75,978.08            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00                $0.00
      Mortgage Arrearage                                    $0.00                $0.00                $0.00
      Debt Secured by Vehicle                               $0.00                $0.00                $0.00
      All Other Secured                                     $0.00                $0.00                $0.00
TOTAL SECURED:                                              $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $93,303.19                 $0.00                $0.00


Disbursements:

       Expenses of Administration                               $525.00
       Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                           $525.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-00336         Doc 23      Filed 12/11/18 Entered 12/11/18 07:44:05                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
